Filed:   January 25, 2012

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 11-1598
                         (1:10-cv-00361-CCE-LPA)


SKY LEASE I, INCORPORATED,

                   Plaintiff - Appellant,

           v.

FEDERAL EXPRESS CORPORATION, f/k/a Caribbean Transportation
Services, Incorporated,

                   Defendant - Appellee.



                                   O R D E R


     The   Court    amends   its   opinion     filed   January   5,   2012,   as

follows:

     On the cover sheet, district court information section --

the district judge's middle name "Caldwell" is deleted and is

replaced by middle initial "C."

                                             For the Court – By Direction


                                                 /s/ Patricia S. Connor
                                                           Clerk
                             UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1598


SKY LEASE I, INCORPORATED,

                Plaintiff - Appellant,

          v.

FEDERAL EXPRESS CORPORATION, f/k/a Caribbean Transportation
Services, Incorporated,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cv-00361-CCE-LPA)


Submitted:   December 20, 2011             Decided:    January 5, 2012


Before AGEE and    WYNN,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Nathan Duggins, III, Martha R. Sacrinty, TUGGLE DUGGINS &
MESCHAN, P.A., Greensboro, North Carolina, for Appellant. Neale
T. Johnson, L. Cooper Harrell, SMITH MOORE LEATHERWOOD, LLP,
Greensboro, North Carolina; Thomas W. Southerland, III, FEDERAL
EXPRESS CORPORATION, Memphis, Tennessee, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Sky Lease I, Incorporated (“Sky Lease”) appeals the

district court’s grant of summary judgment in favor of Federal

Express Corporation (“FedEx”) in Sky Lease’s action for breach

of contract.              We review a district court’s grant of summary

judgment de novo, drawing reasonable inferences in the light

most favorable to the non-moving party.                     PBM Prods., LLC v. Mead

Johnson & Co., 639 F.3d 111, 119 (4th Cir. 2011).                                 Summary

judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                Fed. R. Civ. P. 56(a).

                  Under North Carolina law, “a contract that is plain

and unambiguous on its face will be interpreted by the court as

a matter of law.” *             Schenkel & Schultz, Inc. v. Hermon F. Fox &

Associates,         658    S.E.2d     918,   921    (N.C.   2008).      “An     ambiguity

exists in a contract when either the meaning of the words or the

effect       of     provisions        is    uncertain    or     capable    of    several

reasonable interpretations.”                 Register v. White, 599 S.E.2d 549,

553 (N.C. 2004).               Our review of the record leads us to conclude

that       the    contract      provision     in    question    is   unambiguous,    and

allowed          FedEx    to    terminate     the    contract    with     the   required


       *
        The         parties      do   not    dispute    that    North     Carolina    law
applies.



                                               2
notice, and      did    not     require    payment     for   any    unused   aircraft

hours if, as here, the contract was so terminated.

            Accordingly, we affirm the judgment of the district

court. We      dispense    with     oral    argument     because     the   facts   and

legal    contentions      are    adequately      presented     in    the     materials

before   the    court     and    argument      would   not   aid    the    decisional

process.

                                                                              AFFIRMED




                                           3